MEMORANDUM **
Jose Andres Lopez-Chamu appeals his 27-month sentence imposed following his guilty plea to being found in the United States after illegal re-entry, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lopez-Chamu contends that the district court violated his constitutional rights by imposing a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) based on a prior conviction that was neither proved to a jury nor admitted during the plea colloquy. This contention is foreclosed by United States v. Weiland, 420 F.3d 1062, 1079 & n. 16 (9th Cir.2005), cert. denied, — U.S.-, 126 S.Ct. 1911, -L.Ed.2d-(2006).
Lopez-Chamu next contends that the district court violated his Confrontation Clause rights by admitting three warrants of removal/deportation and a certificate of nonexistence of record (“CNR”) because they are testimonial documents and violate *632Crawford, v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). This contention is foreclosed by United States v. Bahena-Cardenas, 411 F.3d 1067, 1074-75 (9th Cir.2005), cert. denied, — U.S. -, 126 S.Ct. 1652, 164 L.Ed.2d 398 (2006) (warrant of deportation) and United States v. Cervantes-Flores, 421 F.3d 825, 830-34 (9th Cir.2005), cert. denied, — U.S. --, 126 S.Ct. 1911, — L.Ed.2d -(2006) (CNR).
Lopez-Chamu lastly contends that the district court’s condition of supervised release requiring him to report to the probation officer within 72 hours of re-entry into the United States violates his Fifth Amendment rights. This contention is foreclosed by United States v. Rodriguez-Rodriguez, 441 F.3d 767, 772-73 (9th Cir. 2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.